PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
24Badbunny!@#
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/439,977
Filing Date: 13 Jun 2019
Appellant(s): Emil et al.



__________________
Lisa Adams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed December 1, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated July 23, 2021 from which the appeal is taken is being maintained by the examiner.

(2) Response to Argument
	In response to appellant’s argument that the combination of Russell in view of Sasso does not teach the claimed invention (pg. 9), the examiner respectfully disagrees. On pages 9 and 10 the appellant seems to be misconstruing the rejection and what is intended. Figs. A and B, shown below, may help clarify what is intended when the combination of Russell in view of Sasso is made. Fig. A shows the three major parts of the system (A is the bone screw, B is the retaining sleeve, and C is the cannulated shaft). These parts perform the function and meet most of the limitations of the claim as noted in the Final Rejection. The thing that is lacking is the sleeve (B) attaches to the outside of the screw and this is where Sasso is relied upon to teach the idea of attaching a sleeve on the inside of the head. The rejection is not trying to show functional equivalence of the different sleeves and shafts between Russell and Sasso. The rejection is simply teaching the idea that it is obvious to attach a sleeve to the inside of the screw head and the structure to do so is shown in the prior art.

    PNG
    media_image2.png
    677
    817
    media_image2.png
    Greyscale

Fig. A: Annotated drawings using Russel’s figures to help show how the parts of Russel attach. Figs. 12-15 also show this assembly.

    PNG
    media_image3.png
    459
    860
    media_image3.png
    Greyscale

Fig. B: Annotated drawings from Russel and Sasso to help clarify what the combination of Russell in view of Sasso would result in.

	In response to appellant’s argument the modification is not a mere reversal of parts (page 12), the examiner respectfully disagrees. Russell teaches the head of the screw (part C in Fig. A above) having male threads located on the outside and the sleeve (part B in Fig. A above) having female threads located on the inside. These threads help to hold the sleeve and screw together. Reversing the parts so the head of the screw has female threads on the inside and making the sleeve the male part with the threads on the outside will still maintain how the two parts operate together, since the threads are still working to hold the two parts together. Sasso helps to show a structure of threaded connection inside the head while there are multiple parts being 
In response to appellant’s argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 13), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it considers only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The rejection relies upon what is shown and taught in the references as well as prior case law that has been held as requiring routine skill in the art (see final rejection at the bottom of page 4 and top of page 5). As noted above, paragraph [0065] describes how the particular screw of Sasso is used for different types of surgeries compared to what the screw of Russell discloses. For instance, if the sleeve is connected on the inside of the head of the screw this allows for other tools and devices to engage the outer surface of the head of the screw, such as spinal rod attachments which also are used to help fuse the spinal joints.
In response to appellant’s argument regarding claim 2 that the threads on each component cannot be considered a “coupling assembly” (page 14), the examiner 
In response to appellant’s argument regarding claim 3 that the threads are not sufficient to teach a “release mechanism” (page 14), the examiner respectfully disagrees. The threaded portions are designed to allow the threads to engage to one another as well as be released from one another. The release mechanism is in the threaded design itself.
In response to appellant’s argument regarding claim 25 that the threads are not a coupling assembly and much less have a groove (pages 14-15), the examiner respectfully disagrees. The threads have peaks and grooves that engage one another (last few lines of page 3 and top of page 4 of the final rejection).
In response to appellant’s argument regarding claim 26 (page 15) that Russell lacks a coupling assembly that is configured to selectively couple the retaining sleeve to a drive shaft of a screw driver, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. The threads on the retaining sleeve have the ability to couple to any other device with the same style of threads which could include a screw driver with threads on the screw driver shaft. The particular screw driver to meet this claim could just be a handle with a shaft with threads on the end of the shaft that mate with the threads of the retaining sleeve, once the threads are tightened to one another further torque applied will rotate the sleeve which will be transferred to the screw to rotate the screw.

In response to appellant’s arguments regarding claim 9 (page 17) that the prior art lacks the claimed locking mechanism, the examiner respectfully disagrees. The threads located on the cannulated shaft and the guiding sleeve of Russell are the mechanism that selectively locks the two parts together. The threads on the cannulated shaft are configured to couple to the proximal end of the guiding sleeve where its threads are (paragraphs [0118]-[0128] along with Figs. 12-15 disclose how the parts are assembled). 
In response to appellant’s argument regarding claim 10 (page18) that there is a not a distal end of the locking mechanism configured to threadably couple to the proximal end of the guiding sleeve, the examiner respectfully disagrees. As mentioned and understood from the response above, the threads (Fig. 7B; threads that 354 point near) are a part of the locking mechanism. The distal end of these threads is screwed 
In response to appellant’s argument regarding claim 11 (page 19) that Russell and Sasso do not teach anything that can be considered a release mechanism, the examiner respectfully disagrees. In the same manner that threaded engagement have the mechanism to lock two parts together they also have the mechanism allowing two parts to be released from one another. The structure of the threads is the mechanism and claim 11 also requires there to be a groove and it just so happens that threads have the peaks and grooves between the threads that make up the threaded engagement.
In response to appellant’s argument regarding claim 13 (page 19) that the body of the sheath adapter cannot be considered to the claim annular body since they are different elements in the claim, the examiner respectfully disagrees. Note how the threaded portions (i.e. the locking mechanisms) are located on the inside or outside of the shaft and are annular in shape. Arguments geared towards the threads having a locking mechanism and a release mechanism have already been addressed above.
In response to appellant’s arguments regarding claim 14 (page 19) that Russell lacks a release mechanism, so Russell fails to teach claim 14 limitations, the examiner respectfully disagrees. As noted above, the threaded portions have the mechanism and ability to both lock and release from one another and the threads have a lumen running therethrough (see final rejection page 6 a little over half way down).

In response to appellant’s argument regarding claim 23 (page 20) that the locking mechanism cannot lock to a drive shaft of a screw driver, the examiner respectfully disagrees, the response is the same as that for claim 26 above on page 7 in this Examiner’s answer.
The appellant’s argument in regards to the Jones reference teaching the coupling assembly are somewhat confusing since they say the examiner addresses this rejection with respect to claim 3 only (see first paragraphs of appellant’s argument on page 21). There does seem to be a typo in the heading on the rejection and it should not include claim 10 as being rejected by Russell, Sasso, and Jones. However, the features from claims 2-4, 11, and 22 are within the paragraph on what Jones teaches as a release mechanism. The appellant goes on to argue that Jones fails to teach a release mechanism that can selectively disengage a cannulated shaft from a retaining sleeve (page 21, bottom of paragraph 2), the examiner respectfully disagrees. The appellant is misconstruing the rejection. The rejection is a combination of Russell in view of Sasso and Jones. The rejection is simply including the release mechanism shown in Jones (Fig. 17C-17E) to the guiding sleeve so it can connect to the cannulated shaft in a manner as shown in Fig. C below. While this is a very rudimentary drawing, the idea should come across clearly. The groove that is on the screw head of Jones would be included on the cannulated shaft of Russell and the latching device would be attached to the guiding sleeve. Therefore, this release mechanism of Jones when combined with 


    PNG
    media_image4.png
    587
    468
    media_image4.png
    Greyscale

Fig. C: Annotated figures to help show how the release mechanism of Jones could be combined with Russell to help lock the parts as required by the claims. 

The appellant goes on to argue that there is no motivation to modify Russell with such a release mechanism, the examiner respectfully disagrees. As noted in the rejection itself, this type of release mechanism can prevent axial translation between the parts and selectively disengage the parts (page 8, Jones teaches paragraph). This type of mechanism can help prevent the threaded connection from accidentally unthreading.


Respectfully submitted,
/ZADE COLEY/Primary Examiner, Art Unit 3775                                                                                                                                                                                                        
Conferees:
/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775    

/THOMAS C BARRETT/MQAS, TC 3700                                                                                                                                                                                                           


                                                                                                                                                                                                 
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.